Citation Nr: 1718996	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability prior to April 28, 2014; and a rating higher than 10 percent since April 28, 2014.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1950 to April 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued a 0 percent (noncompensable) rating for the service-connected bilateral hearing loss disability.  

The Veteran testified at a Board videoconference hearing in July 2015, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

The Board then remanded the case in October 2015, and again in May 2016, to the AOJ for additional development and consideration.  On remand, in a December 2015 rating decision, the AOJ increased the rating for the Veteran's bilateral hearing loss from 0 to 10 percent, retroactively effective from July 24, 2015.  Subsequently, the AOJ's November 2016 rating decision assigned an earlier effective date of April 28, 2014 for the 10 percent rating assignment.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The issue of an increased rating for bilateral hearing loss is again before the Board for further appellate review.   

Although the Board's May 2016 remand additionally remanded an inferred claim for a TDIU, the AOJ's November 2016 rating decision subsequently granted and resolved the TDIU claim.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 28, 2014, it is not shown that at any time during this staged period of the appeal that the Veteran had hearing acuity worse than Level V in the right ear at a time when his hearing acuity was Level I in the left ear, or that his hearing acuity was worse than Level IV in the right ear at a time when his hearing acuity was Level II in the left ear.

2.  From April 28, 2014 to January 19, 2015, the Veteran demonstrated hearing loss, at worst, of level II in the right ear and level I in the left ear.

3.  Resolving any doubt in the Veteran's favor, from January 20, 2015 (date of VA treatment audiological evaluation) to December 2, 2015, the Veteran demonstrated hearing loss, at worst, of level VII in the right ear and level V in the left ear.

4.  From December 3, 2015 to the present, the Veteran demonstrated hearing loss, at worst, of level IV bilaterally.


CONCLUSIONS OF LAW

1.  Prior to April 28, 2014, the criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  From April 28, 2014 to January 19, 2015, the criteria are not met for a rating higher than 10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14; 4.85, DC 6100 (2016).

3.  From January 20, 2015 to December 2, 2015, the criteria are met for a 30 percent rating, but no higher, for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14; 4.85, DC 6100, 4.86 (2016).

4.  From December 3, 2015 to the present, the criteria are not met for a rating higher than 10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14; 4.85, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing.

On the basis of testimony received at the Board hearing, the undersigned VLJ remanded this case in October 2015 to the Agency of Original Jurisdiction (AOJ) for an additional VA audiological examination.  In turn, the AOJ arranged for another VA audiological examination in December 2015, which the Board finds to be adequate, as discussed below.  The Board is therefore satisfied there was substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Notably, the Veteran has objected to the accuracy and adequacy of VA audiological examinations conducted during this appeal, and in turn, he has been scheduled for several additional audiological evaluations during the pendency of his appeal.  In Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  Upon review of these examination reports, the Board observes that the respective examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered medical findings, diagnoses and opinions consistent with the remainder of the evidence of record.  All of the examiners utilized audiometric testing and Maryland CNC speech recognition scores, per VA requirements for rating hearing loss claims at 38 C.F.R. 4.85.  Overall, the Board concludes that the examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected bilateral hearing loss has been assigned an initial noncompensable rating (0 percent) under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, for hearing impairment.  Under § 4.85, evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

A.  Compensable Rating Prior to April 28, 2014

The overall probative evidence of record does not support the Veteran's claim for a compensable rating.  The Board reviews the hearing testing results from the August 2009 evaluation, although it falls before the December 2009 increased rating claim.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the temporal focus is from December 2008, which is one year prior to the December 2009 increased rating claim.  See Francisco v. Brown, 7 Vet. App. 55 (1994); and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's August 2009 VA examination tested puretone thresholds, in decibels:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
50
65
70
75
65
LEFT
30
55
55
70
53
The average puretone threshold was 65 decibels in the right ear and 53 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 76 percent in the right ear and 96 percent in the left ear.  Applying the results to Table VI yields values of Level IV hearing impairment for the right ear and Level I hearing impairment in the left ear, which warrants noncompensable level of hearing loss per Table VII.  See 38 C.F.R. § 4.85.

The Veteran underwent a private audiological evaluation at Costco Hearing Aid Center in May 2010.  The results from the audiometric testing are in graphical form, and are not sufficiently clear that the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  See, again, Kelly, 7 Vet. App. at 471.  In addition to the results being unclear, the examination findings do not appear sufficient for VA rating purposes, as there is no indication as to whether the testing was conducted by a State-licensed audiologist and there is no indication of speech recognition scores using Maryland CNC word test standards, as mandated by VA regulatory standards.  38 C.F.R. § 4.85 (a).  

Nevertheless, the Veteran was provided with a VA audiology examination shortly thereafter in July 2010.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
50
65
70
80
66
LEFT
30
50
50
70
50

The average puretone threshold was 66 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 72 percent in the right ear and 96 percent in the left ear.  Applying the results of the July 2010 VA examination to Table VI yield values of Level V hearing impairment for his right ear and Level I hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was noncompensable.  38 C.F.R. § 4.85.  Exceptional hearing patterns were not shown.

The Veteran had a VA audiology examination in July 2012.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
50
60
70
80
65
LEFT
30
55
65
80
58

At the July 2012 VA examination, the average puretone threshold was 65 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 76 percent in the right ear and 96 percent in the left ear.  Applying the results of the July 2012 VA examination to Table VI yield values of Level IV hearing impairment for his right ear and Level II hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was noncompensable.  38 C.F.R. § 4.85.  Again, exceptional hearing patterns were not shown.

Unfortunately, as noted, the application of the results of audiometric testing is mechanical in nature, and the evidence in this initial period does not support the assignment of a compensable rating.  See 38 C.F.R. § 4.85.  Lastly, there is no basis to further stage the disability rating.  

B.  April 28, 2014 to January 19, 2015

Turning to the second staged period, as relevant here, the AOJ's December 2015 rating decision increased the rating for the Veteran's bilateral hearing loss from 0 to 10 percent, retroactively effective from July 24, 2015.  Subsequently, the AOJ's November 2016 rating decision assigned an earlier effective date of April 28, 2014 for the 10 percent rating assignment.  During the course of VA treatment, the Veteran had a VA audiology evaluation in May 2014.  

His puretone thresholds, in decibels, were:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
50
50
65
75
60
LEFT
25
45
50
60
45

The average puretone thresholds were thus 60 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally. Applying the results to Table VI yields values of Level II hearing impairment for the right ear and Level I for the left ear, which warrants a noncompensable level of hearing loss in Table VII. See 38 C.F.R. § 4.85.

Thus, there is no basis during this period of the appeal to support a higher rating than 10 percent for bilateral hearing loss.  

C.  January 20, 2015 to December 2, 2015

The Veteran had a VA audiology examination on January 20, 2015.  The results of the audiometric testing are in graphical form, but are clear and the Board may review them.  See, again, Kelly, 7 Vet. App. at 471.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
60
65
75
80
70
LEFT
45
60
60
75
60

The average puretone thresholds were thus 70 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability (unclear if Maryland CNC word test) of 64 percent in the right ear and 72 percent in the left ear.  38 C.F.R. § 4.85 (a).  Arguendo that the evaluation is sufficient for rating purposes, applying the results to Table VI yields values of Level VII hearing impairment for the right ear and Level V hearing impairment for the left ear, which warrants a higher 30 percent disabling level of hearing loss in Table VII.  See 38 C.F.R. § 4.85.  

The provisions for alternatively rating an exceptional pattern of hearing impairment, as defined at 38 C.F.R. § 4.86, appear applicable here to the right ear.  This requires that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, see 38 C.F.R. § 4.86(a), in which case the higher of the Roman numeral designations from either Table VI or Table VIA apply.  Table VIA provides for numeric designation of hearing impairment based only on puretone threshold average.  Applying the results to Table VIA yields a values of Level VI hearing impairment for the right ear, such that the Roman numeral designation of Level VII hearing impairment for the right ear from Table VI is the higher amount.  As discussed above, these values warrant a higher 30 percent disabling level of hearing loss in Table VII.  See 38 C.F.R. § 4.85.  

D.  December 3, 2015 to Present

During this present period of the appeal, the evidence of record supports decreasing the Veteran's rating assignment from 30 to 10 percent, for the Veteran's bilateral hearing loss, since the date of the December 3, 2015 VA audiological evaluation.  38 C.F.R. § 4.7.  This is not a reduction, but rather a staged rating that accounts for the variation in results shown on different audiologic examinations.  Of note, the average puretone thresholds and speech recognition scores at the examination which supported the 30 percent rating were significantly lower than those shown on the VA examination before or after it.  However, the Board resolved reasonable doubt in the Veteran's favor to support the assignment of a 30 percent rating during the preceding period.  
 
Turning to the third staged period, upon the instructions of the Board's October 2015 remand, the AOJ arranged for a VA audiology examination on December 3, 2015.  



His puretone thresholds, in decibels, were:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
50
60
65
80
65
LEFT
35
60
65
75
59

At the December 2015 VA examination, the average puretone threshold was 65 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 76 percent in the right ear and 80 percent in the left ear.  Applying the results of the VA examination to Table VI yield values of Level IV hearing impairment for his right ear and Level IV hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was only 10 percent disabling.  See 38 C.F.R. § 4.85.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the August 2009 VA examiner found significant occupational effects due to his bilateral hearing loss.  The July 2010 VA examiner found the hearing loss had functional impact of poor social interactions and hearing difficulty.  The July 2012 VA examiner commented the following functional effects:  he reports wearing hearing aids full-time; he frequently avoids social situations because he cannot hear; he retired in part because of his hearing difficulties, and he reportedly worked in the Banking business and had difficulties hearing, people/clients in negotiations.  
The December 2015 VA examiner similarly noted the Veteran's complaints of decreased hearing sensitivity bilaterally, for which he uses VA issued hearing aids.  Concerning functional impact, the examiner noted the Veteran's complaint that "It affects it immensely.  I can't hear what people are saying or those things around me.  Things I should be hearing."

The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran, family members (wife and son) and friends are clearly competent to relate experiencing diminished hearing acuity and the Veteran's increasing difficulty understanding and participating in conversations with his wife and in his former occupation of banking (e.g., hearing acuity decreased too much to carry out negotiations).  Nonetheless, they are not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Indeed, a higher rating for bilateral hearing loss requires demonstration of hearing loss in terms of audiometric test results of puretone thresholds and speech communication scores.  38 C.F.R. § 4.85.  

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  

Overall, then, the probative evidence does not demonstrate that the Veteran's bilateral hearing loss is sufficiently severe to warrant a rating higher than 10 percent, at any point during this period of the appeal.  As such, there is no basis to further stage the disability.  The appeal is denied.

Extraschedular Consideration

At his Board hearing, the Veteran requested extraschedular consideration for his bilateral hearing loss as he contends the hearing has impacted his earning capacity and interferes with his employment.  Initially, the Board observes that the AOJ already awarded the Veteran a TDIU, based on occupational impairment due to both his psychiatric disability and hearing loss.  

However, the Board has also considered whether referral for an extraschedular rating is warranted for the service-connected bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate bilateral hearing loss reasonably describe and assess the Veteran's disability level and symptomatology.  In so doing, the Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  

The Veteran's hearing loss symptoms and manifestations are fully contemplated by the rating criteria of DC 6100.  In this case, the Veteran's hearing loss symptoms and manifestations of difficulty having conversations and having to wear hearing aids are neither unusual nor exceptional.  In addition, the Veteran has asserted his hearing loss results in social isolation due to being unable to engage in conversations.  See, e.g., April 2016 Veteran's statement.  As the social isolation the Veteran describes is due to difficulty hearing and understanding speech, this symptom is contemplated as a facet of communication difficulties contemplated by the rating schedule.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test.  measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.  

ORDER

Prior to April 28, 2014, a compensable rating for bilateral hearing loss is denied.

From April 28, 2014 to January 19, 2015, a rating higher than 10 percent for bilateral hearing loss is denied.

From January 20, 2015 to December 2, 2015, a 30 percent rating for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of VA compensation.

From December 3, 2015 to the present, a rating higher than 10 percent for bilateral hearing loss is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


